DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julian Ho on 7/21/2022.

The application has been amended as follows: 

translation ratio, performing a cropping operation on the ultrasound image to generate a cropped ultrasound image; - if the cropped ultrasound image generated from the cropping operation does not fit a physical area of the display device for displaying the ultrasound image, - scaling the cropped ultrasound image generated from the cropping operation so that the scaled and cropped ultrasound image fits within the physical area of the display device; and - displaying the scaled and cropped ultrasound image within the physical area of the display device.

2. The method according to claim 1, wherein the cropping operation comprises: - cropping the ultrasound image to generate a test cropped ultrasound image; - determining whether the test cropped ultrasound image fits the physical area of the display device for displaying the ultrasound image; - if the test cropped ultrasound image fits the physical area of the display device for displaying the ultrasound image, displaying the test cropped ultrasound image in the physical area of the display device; and - if the test cropped ultrasound image does not fit the physical area of the display device for displaying the ultrasound image, providing the test cropped ultrasound image as the cropped ultrasound image generated from the cropping operation.

3. The method according to claim 1, wherein the cropping operation comprises: - cropping the ultrasound image at a first crop ratio of the cropped ultrasound image to the ultrasound image; - determining whether the cropped ultrasound image with the first crop ratio fits the physical area of the display device for displaying the ultrasound image; - if the cropped ultrasound image with the first crop ratio fits the physical area of the display device for displaying the ultrasound image, displaying the cropped ultrasound image with the first crop ratio in the physical area of the display device; - if the cropped ultrasound image with the first crop ratio does not fit the physical area of the display device for displaying the ultrasound image, cropping the ultrasound image at a second crop ratio of the cropped ultrasound image to the ultrasound image, the second crop ratio being less than the first crop ratio; - if the cropped ultrasound image with the second crop ratio fits the physical area of the display device for displaying the ultrasound image, displaying the cropped ultrasound image with the second crop ratio in the physical area of the display device; - if the cropped ultrasound image with the second crop ratio does not fit the physical area of the display device for displaying the ultrasound image, providing the cropped ultrasound image with the second crop ratio as the cropped ultrasound imaged generated from the cropping operation.

4. The method according to claim 1, wherein the cropping operation comprises: - repeatedly: - cropping the ultrasound image to generate a test cropped ultrasound image, - determining whether the test cropped ultrasound image fits the physical area of the display device for displaying the ultrasound image, and - if the successive test cropped ultrasound image fits the physical area of the display device for displaying the ultrasound image, displaying the test cropped ultrasound image in the physical area of the display device, for successively smaller crop ratios of the test cropped ultrasound image to the ultrasound image, until a threshold crop ratio is met; - if the test cropped ultrasound image does not fit the physical area of the display device when the threshold crop ratio is met, providing the test cropped ultrasound image at the threshold crop ratio as the cropped ultrasound image generated from the cropping operation.

5. The method according to claim 1, wherein the cropping operation comprises cropping the ultrasound image on at least one side edge of the ultrasound image.

6. The method of according to claim 1, wherein the cropping operation comprises cropping the ultrasound image on a top edge of the ultrasound image.

7. The method of according to claim 1, wherein when scaling the cropped ultrasound image, the method further comprises scaling the cropped ultrasound image generated from the cropping operation so that a vertical dimension of the scaled and cropped ultrasound image substantially matches a vertical dimension of the physical area of the display device.

8. The method according to claim 1, wherein when scaling the cropped ultrasound image, an aspect ratio of the scaled and cropped ultrasound image matches an aspect ratio of the ultrasound image.

9. The method according to claim 1, wherein if the translation ratio for translating the physical distance traversed by the ultrasound signals to the physical distance on the display of the display device is not less than the minimum threshold translation ratio, the method further comprises: - determining whether the translation ratio for translating the physical distance traversed by the ultrasound signals to a physical distance on the display of the display device exceeds a maximum translation ratio; - if the translation ratio for translating the physical distance traversed by the ultrasound signals to a physical distance on the display of the display device exceeds a maximum translation ratio, scale the ultrasound image so that the scaled ultrasound image has the maximum translation ratio; and - display the scaled ultrasound image having the maximum translation ratio.

10. An ultrasound imaging system comprising: - an ultrasound scanner configured to transmit and receive ultrasound signals to generate an ultrasound image; - a display device communicably coupled to the ultrasound scanner, the display device being configured to: - determine a physical distance traversed by the ultrasound signals to generate the ultrasound image; - determine a translation ratio for translating the physical distance traversed by the ultrasound signals to a corresponding physical distance on a screen of the display device; - if the translation ratio for translating the physical distance traversed by the ultrasound signals to a physical distance on the display of the display device is less than a minimum threshold translation ratio, perform a cropping operation on the ultrasound image to generate a cropped ultrasound image; - if the cropped ultrasound image generated from the cropping operation does not fit a physical area of the display device for displaying the ultrasound image, - scale the cropped ultrasound image generated from the cropping operation so that the scaled and cropped ultrasound image fits within the physical area of the display device; and - display the scaled and cropped ultrasound image within the physical area of the display device.

11. The ultrasound imaging system of claim 10, wherein when performing the cropping operation, the display device is further configured to: - crop the ultrasound image to generate a test cropped ultrasound image; - determine whether the test cropped ultrasound image fits the physical area of the display device for displaying the ultrasound image; - if the test cropped ultrasound image fits the physical area of the display device for displaying the ultrasound image, display the test cropped ultrasound image in the physical area of the display device; and - if the test cropped ultrasound image does not fit the physical area of the display device for displaying the ultrasound image, provide the test cropped ultrasound image as the cropped ultrasound image generated from the cropping operation.

12. The ultrasound imaging system of claim 10, wherein when performing the cropping operation, the display device is further configured to: - crop the ultrasound image at a first crop ratio of the cropped ultrasound image to the ultrasound image; - determine whether the cropped ultrasound image with the first crop ratio fits the physical area of the display device for displaying the ultrasound image; - if the cropped ultrasound image with the first crop ratio fits the physical area of the display device for displaying the ultrasound image, display the cropped ultrasound image with the first crop ratio in the physical area of the display device; - if the cropped ultrasound image with the first crop ratio does not fit the physical area of the display device for displaying the ultrasound image, crop the ultrasound image at a second crop ratio of the cropped ultrasound image to the ultrasound image, the second crop ratio being less than the first crop ratio; - if the cropped ultrasound image with the second crop ratio fits the physical area of the display device for displaying the ultrasound image, display the cropped ultrasound image with the second crop ratio in the physical area of the display device; - if the cropped ultrasound image with the second crop ratio does not fit the physical area of the display device for displaying the ultrasound image, provide the cropped ultrasound image with the second crop ratio as the cropped ultrasound imaged generated from the cropping operation.

13. The ultrasound imaging system of claim 10, wherein when performing the cropping operation, the display device is further configured to: - repeatedly: - crop the ultrasound image to generate a test cropped ultrasound image, - determine whether the test cropped ultrasound image fits the physical area of the display device for displaying the ultrasound image, and - if the successive test cropped ultrasound image fits the physical area of the display device for displaying the ultrasound image, display the test cropped ultrasound image in the physical area of the display device, for successively smaller crop ratios of the test cropped ultrasound image to the ultrasound image, until a threshold crop ratio is met; - if the test cropped ultrasound image does not fit the physical area of the display device when the threshold crop ratio is met, provide the test cropped ultrasound image at the threshold crop ratio as the cropped ultrasound image generated from the cropping operation.

14. The ultrasound imaging system of claim 10, wherein when performing the cropping operation, the display device is further configured to crop the ultrasound image on at least one side edge of the ultrasound image.

15. The ultrasound imaging system of claim 10, wherein when performing the cropping operation, the display device is further configured to crop the ultrasound image on a top edge of the ultrasound image.

16. The ultrasound imaging system of claim 10, wherein when scaling the cropped ultrasound image, the display device is further configured to scale the cropped ultrasound image generated from the cropping operation so that a vertical dimension of the scaled and cropped ultrasound image substantially matches a vertical dimension of the physical area of the display device.

17. The ultrasound imaging system of claim 10, wherein when scaling the cropped ultrasound image, an aspect ratio of the scaled and cropped ultrasound image matches an aspect ratio of the ultrasound image.

18. The ultrasound imaging system of claim 10, wherein if the translation ratio for translating the physical distance traversed by the ultrasound signals to the physical distance on the display of the display device is not less than the minimum threshold translation ratio, the display device is further configured to: - determine whether the translation ratio for translating the physical distance traversed by the ultrasound signals to a physical distance on the display of the display device exceeds a maximum translation ratio; - if the translation ratio for translating the physical distance traversed by the ultrasound signals to a physical distance on the display of the display device exceeds a maximum translation ratio, scale the ultrasound image so that the scaled ultrasound image has the maximum translation ratio; and - display the scaled ultrasound image having the maximum translation ratio.

19 (Currently amended). A non-transitory computer readable medium comprising computer readable instructions which, when executed by a processor of a display device that is communicably coupled to an ultrasound scanner, configure the display device to: 
- determine a physical distance traversed by the ultrasound signals to generate the ultrasound image; 
- determine a translation ratio for translating the physical distance traversed by the ultrasound signals to a corresponding physical distance on a screen of the display device;
- if the translation ratio for translating the physical distance traversed by the ultrasound signals to a physical distance on the display of the display device is less than a minimum threshold translation ratio, perform a cropping operation on the ultrasound image to generate a cropped ultrasound image; 
- if the cropped ultrasound image generated from the cropping operation does not fit a physical area of the display device for displaying the ultrasound image, 
- scale the cropped ultrasound image generated from the cropping operation so that the scaled and cropped ultrasound image fits within the physical area of the display device; and 
- display the scaled and cropped ultrasound image within the physical area of the display device.

20 (Currently amended). The non-transitory computer readable medium according to claim 19, wherein when performing the cropping operation, the display device is further configured to: 
- crop the ultrasound image at a first crop ratio of the cropped ultrasound image to the ultrasound image; 
- determine whether the cropped ultrasound image with the first crop ratio fits the physical area of the display device for displaying the ultrasound image; 
- if the cropped ultrasound image with the first crop ratio fits the physical area of the display device for displaying the ultrasound image, display the cropped ultrasound image with the first crop ratio in the physical area of the display device; 
- if the cropped ultrasound image with the first crop ratio does not fit the physical area of the display device for displaying the ultrasound image, crop the ultrasound image at a second crop ratio of the cropped ultrasound image to the ultrasound image, the second crop ratio being less than the first crop ratio; 
- if the cropped ultrasound image with the second crop ratio fits the physical area of the display device for displaying the ultrasound image, display the cropped ultrasound image with the second crop ratio in the physical area of the display device; 
- if the cropped ultrasound image with the second crop ratio does not fit the physical area of the display device for displaying the ultrasound image, provide the cropped ultrasound image with the second crop ratio as the cropped ultrasound imaged generated from the cropping operation.


Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 10 and 19. The closest found prior art are Rothberg (US 20190059851 A1) and Akkaraju et al (US 20210041558 A1). 

Rothberg discloses a method for instructing an operator of an ultrasound device along a predetermined path including receiving at a host device a first and second ultrasound data collected by ultrasound device. ([0004-0005]). Rothberg discloses ultrasound data may be transformed into ultrasound image that is displayed on host device using an software application (App) ([00054]). Rothberg discloses ultrasound image along with predetermined path which includes translational movement for an anatomical area ([0060]).  

Akkaraju discloses a portable ultrasound system including a user interface for interacting with ultrasound image using a mobile app and scaling ultrasound image based on display size of mobile application or user interface ([0005-0006]).  

Neither Rothberg nor Akkaraju, alone or in combination, teach the claim limitation of determining a physical distance traversed by the ultrasound signals to generate the ultrasound image and determining a translation ratio for translating the physical distance traversed by the ultrasound signals to a corresponding physical distance on a screen of the display device, were the ultrasound image be fitted to an available physical area of the screen of the display device. Claimed translation ratio is disclosed in paragraph [0079] of applicant specification as determined what the size of the ultrasound image would be were it to be displayed as a complete ultrasound image on the available area of the screen (e.g., the complete ultrasound image would be fitted to the available display area) and a physical distance on that displayed ultrasound image would be divided by the corresponding physical distance traversed by the ultrasound signal. Neither Rothberg nor Akkaraju disclose a translation ratio based on ultrasound image fitted in available display area. Similarly Rothberg and Akkaraju are silent to determining translation ratio is less than a threshold. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim  1, 10 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619